Citation Nr: 0724470	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether the reduction in rating from 10 percent to 0 
percent for bilateral hearing loss, effective September 1, 
2004, was proper.

2.  Entitlement to service connection for flat feet (pes 
planus).

3.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a June 2004 rating decision, the 
RO effectuated a reduction in rating from 10 percent to 0 
percent for service-connected bilateral hearing loss.  In a 
February 2005 rating decision, the RO denied service 
connection for flat feet and pseudofolliculitis barbae.

The issue of service connection for pseudofolliculitis barbae 
is addressed in the REMAND portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  

The Board notes that the veteran's claim for an increased 
rating for bilateral hearing loss is not a part of this 
appeal, as there is no indication in the file before the 
Board that he perfected an appeal of the October 2005 
determination that denied a compensable rating for that 
disorder.  


FINDINGS OF FACT

1.  The reduction in the evaluation of the veteran's service-
connected bilateral hearing loss, from 10 percent to 0 
percent was predicated on evidence of sustained material 
improvement under the ordinary conditions of life, as shown 
by full and complete examinations.

2.  The RO's decision to reduce the veteran's evaluation for 
bilateral hearing loss from 10 percent to 0 percent was 
supported by evidence contained in the record at the time of 
the reduction and was made in compliance with applicable due 
process laws and regulations.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has flat feet (pes planus) related to active military 
service.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of the veteran's service-
connected bilateral hearing loss, from 10 percent to 0 
percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 
4.121, 4.85, Diagnostic Code 6100 (2006).

2.  Flat feet were not incurred in or aggravated by military 
active service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO.  In a letter dated in March 2004 accompanying the 
February rating decision in which the RO proposed to reduce 
the rating for hearing loss, the procedure and criteria for 
such a reduction was explained to the veteran.  In a letter 
dated in December 2004, prior to the rating decision on the 
flat feet claim, the RO explained to the veteran the VCAA 
obligations and duties with respect to service connection 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also 38 C.F.R. 
§§ 3.105 as to the rating reduction.  Adequate opportunities 
to submit evidence and request assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  While it did not do so, to the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has not indicated that he has additional 
evidence to submit.  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error given the thorough adjudication of 
this claim in the November 2004 and July 2005 statements of 
the case.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  There has been no prejudicial error in the duty to 
inform the veteran.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  Furthermore, the veteran has 
been afforded a VA examination with regard to his hearing 
loss issue.  To the extent that the veteran's representative 
urges in argument on appeal that the examination is 
inadequate, the Board disagrees.  The criteria for evaluating 
the degree of hearing loss are clearly addressed in the 
examination. 

As for the flat feet claim, a medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R 3.159(c)(4).  The record on 
appeal does contain sufficient competent medical evidence to 
decide the claim.  Under such circumstances, an additional 
examination is not necessary.  See 38 C.F.R. § 3.159 (c) (4) 
(2006).  

Propriety of the Rating Reduction

Factual Background

Service connection for bilateral hearing loss was granted by 
a June 2001 rating decision.  An initial 0 percent disability 
evaluation was assigned.  The veteran disagreed with that 
initial rating.  By way of a June 2002 rating decision, a 10 
percent evaluation was assigned, effective from the original 
date of the claim in August 2000.  The rating was later 
reduced to 0 percent in a June 2004 rating decision, 
effective from September 1, 2004.

The June 2002 rating decision that awarded a 10 percent 
rating was based primarily on a VA audiology evaluation 
report dated in April 2002.  The veteran reported difficulty 
with certain sounds in noisy situations.  Puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
10
15
60
65
LEFT
--
0
15
40
45

The puretone average in the right ear was 38.  The puretone 
average in the left ear was 25.  The Maryland CNC speech 
recognition score was 88 in the right ear and 55 in the left 
ear.  A hearing aid in the right ear was recommended.  

In September 2003, the veteran requested an increased rating 
for bilateral hearing loss.  A VA audiology examination 
report dated in October 2003 noted a chief complaint that the 
veteran's hearing loss was getting worse.  The veteran 
reported the greatest difficulty with understanding 
conversation due to background noise.  Tinnitus was noted to 
be constant.  Puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
30
65
70
LEFT
--
15
45
55
55

The puretone average in the right ear was 46.  The puretone 
average in the left ear was 42. The Maryland CNC speech 
recognition score was 92 in the right ear and 88 in the left 
ear.  The diagnosis was right ear, normal hearing through 
1000 Hz, with a mild to severe sensorineural hearing loss for 
other frequencies; left ear, normal hearing through 1500 Hz, 
with a moderate to moderately severe sensorineural hearing 
loss for the higher frequencies.  

In a March 2004 letter, the RO proposed reducing the 
veteran's disability evaluation from 10 percent to 0 percent.  
A copy of the proposed rating action was enclosed.  He was 
provided a period of 60 days to submit additional evidence to 
show that the reduction should not be made.  He was further 
advised that he could request a hearing in order to present 
additional argument or evidence in support of the claim.  The 
veteran responded to the RO's letter in March 2004, 
disagreeing with the proposed reduction and requesting a 
hearing.  The veteran also submitted a medical report from 
Charleston ENT Associates authored by Shaun N. Scott, M.D.  
Dr. Scott reported that based on audiogram and examination, 
the impression was mild to moderate mid/high frequency 
sensorineural hearing loss in both ears secondary to noise 
exposure but also representing early presbycusis.  Speech 
reception thresholds were at 15 dB bilaterally.  Word 
discrimination was 88% in both ears.  Dr. Scott noted that 
the veteran obtained significant improvement with a right ear 
hearing aid and recommended a left ear hearing aid trial.  

The veteran withdrew his request for a hearing request in 
June 2004.  In a June 2004 decision, the RO reduced the 
evaluation for the service-connected bilateral hearing loss 
from 10 to 0 percent.
Analysis

For VA to reduce certain service-connected disability ratings 
which have continued for 5 years or more at the same level, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied.  38 C.F.R. § 3.344(c) (2006).  However, for 
disability ratings in effect for less than 5 years, as in the 
present case, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable.

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work (see 38 C.F.R. §§ 4.2, 4.10).  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence weighs against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

In this case, the RO proposed, in March 2004, to reduce the 
schedular rating for the veteran's bilateral hearing loss 
from 10 percent to 0 percent.  All proper notification 
procedures were followed, and a notice was sent to the 
veteran's address of record.  The veteran did respond to the 
letter, requesting a hearing and submitting medical evidence.  
He subsequently withdrew the request for hearing.  In June 
2004, the RO reviewed the evidence of records and reduced the 
disability evaluation for the veteran's hearing loss from 10 
percent to 0 percent, to take effect on September 1, 2004.  
The veteran was notified of this reduction by letter dated 
June 28, 2004.  In this case, then, the RO applied the 
regulations regarding the procedure for reductions in ratings 
properly.  The question that remains is whether the evidence 
on which the reduction was based supported the reduction.
At the time of the rating reduction, the veteran's service-
connected hearing loss was rated pursuant to 38 C.F.R. § 
4.85, Diagnostic Code 6100, pertaining to hearing impairment.
In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  In order to 
assign an increased evaluation for hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The findings from the VA examination in October 2003 show 
Level I hearing for the right ear and Level II hearing for 
the left ear.  38 C.F.R. § 4.85 Table VI (2006).  Applying 
the findings from these examinations to the Table in the 
Rating Schedule shows that a compensable rating is not 
warranted for the veteran's service-connected bilateral 
hearing loss as of the date of the October 2003 examination.  
38 C.F.R. § 4.85 Table VII (2006).  

The findings on the 2002 examination supported a higher 
rating based primarily on the speech discrimination scores, 
which resulted in Level II hearing in the right ear and Level 
VI hearing in the left ear.  These warranted a 10 percent 
rating on the appropriate Table, 38 C.F.R. § 4.85 Table VII.  

Applying the foregoing to the facts of this case, the Board 
finds that the reduction in the veteran's disability 
evaluation from 10 to 0 percent was proper.  At the time of 
the rating reduction, the competent medical evidence showed 
that the veteran's hearing loss was improved.  The evidence 
did not show that the veteran met the criteria for a 
compensable rating.  The Board notes that the report from ENT 
Associates did not support a higher rating.  As such, the 
medical evidence shows improvement in the hearing loss.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against restoring the 0 
percent evaluation for bilateral hearing loss and that the 
rating reduction was warranted.

The level of hearing that has been demonstrated on objective 
evaluation was not consistent with a compensable schedular 
evaluation under VA regulations as of the October 2003 
examination.  See Lendenmann, 3 Vet. App. 349.  The Board 
appreciates the sincere opinions of the veteran that the true 
nature of his hearing loss is not captured in controlled 
testing.  However, the Board is obligated to apply the facts 
of record to the governing law.  The Board finds that the 
medical evidence shows that improvement in the disability has 
actually occurred, and that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work (see 38 C.F.R. §§ 4.2, 4.10).  The fact that 
the level of hearing demonstrated is noncompensable according 
to the VA disability ratings compels the conclusion that 
there was improvement in ability to function under ordinary 
conditions of life and work, under the present circumstances 
of this case.  In view of the foregoing, based upon the 
audiometric evaluation findings of record, the veteran was 
not entitled to a compensable rating for bilateral hearing 
loss as of September 2004, and the reduction was proper.  

Service Connection for Flat Feet

Factual Background

Service medical records reflect that the veteran was noted to 
have mild pes planus (flat feet) as reflected in his May 1981 
physical examination at entrance into service.  There was no 
treatment for pes planus in service.  At his service 
separation examination in May 1985, the veteran reported no 
foot trouble.  No problems were observed regarding the feet.  
The clinical evaluation shows that the feet were normal.  

The veteran filed his claim for service connection for flat 
feet in August 2004.  He contends he currently suffers from 
flat feet related to service.  In a November 2004 written 
statement, Dennis J. Fisher, M.D., explained that he recently 
diagnosed the veteran as having bilateral flat feet.  Dr. 
Fisher reported that he recently referred the veteran to a 
podiatrist.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  VA law provides 
that a veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2006).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful review of the evidence of record, the Board 
finds that service connection for flat feet is not warranted.  
It is undisputed that mild pes planus pre-existed service.  
However, there was no treatment for the condition in service, 
and at separation the feet were viewed as normal.  There was 
no increase in severity of the pre-existing mild pes planus 
in service.  The Board notes the lack of treatment after 
service as further evidence against the claim.  In this 
regard, the Board notes that there was no treatment noted or 
reported by the veteran prior to November 2004.  

Review of the statement from Dr. Fisher discloses that he had 
only recently diagnosed the flat feet in late 2004.  This 
further suggests that there was no aggravation in service, 
and any current flat feet problems are not related to 
service.  The Court has held that in rendering its findings 
regarding service-connection claims, the Board has the 
responsibility of weighing the evidence, including the 
medical evidence, for purposes of determining where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  In this regard, the 
Board finds that the medical evidence of record does not 
support a finding that any current flat feet are caused or 
aggravated by service which ended in 1985 and which contained 
no reference to any treatment or complaints for pes planus.  
As such, the Board finds that the medical evidence is 
persuasive against the claim.  

Although the veteran may genuinely and sincerely believe that 
he now has flat feet that were incurred or aggravated by 
service, he is not a licensed medical practitioner and is not 
competent to offer medical opinions as to the etiology of his 
disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Restoration of a 10 percent rating for bilateral hearing loss 
is denied.

Service connection for flat feet is denied.  


REMAND

The veteran urges that he has pseudofolliculitis barbae that 
either began or was exacerbated by shaving in service.  He 
urges that he did not have any problems with the condition 
prior to service.  He also contends that forced shaving 
during service made the condition severe and caused current 
facial scarring.  The record does show treatment in service 
for this condition, and multiple "no shave" chits, but the 
separation physical examination does not show skin 
abnormality.  Since service, the veteran has obtained a 
statement from Dennis J. Fisher, M.D., dated in November 
2004, relevant to this claim.  Dr. Fisher observed that with 
shaving, the veteran gets an irritated beard with scarring in 
the beard area.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

As noted previously in this decision, a medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  See 38 C.F.R 3.159(c)(4).  

The Board believes that an examination with a medical opinion 
would be helpful in determining whether there is current 
pseudofolliculitis barbae which was incurred or aggravated by 
service.  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for 
VA dermatology examination for an opinion 
as to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has any present 
pseudofolliculitis barbae as a result of 
service, either by direct causation or 
aggravation.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the physician's report.  The opinion 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The Board intimates no opinion, 
either legal or factual, as to the 
ultimate disposition warranted in this 
case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


